The Matter upon the Plea put in by the Defendants to the Complainants Bill coming this present day to be heard before this Court, in the presence of Counsel learned on both sides; the scope of the Complainant’s Bill being to have a discovery of the Personal Estate of Doctor Joseph Marbeuf deceased late husband of the Defendant Hanah, and to have the part of the same which belongs to the Complainant Esther Margaret, paid to the said Complainants, Whereunto the said Defendants having for Plea set forth That The Complainants had for good considerations signed and executed a  Receipt unto the Defendants in full of all their demands in relation to the Estate of the said Joseph Marbeuf, and Thereupon humbly demanded the Judgment of this Court, whether the said Defendants should be compelled to make any further answer to the Complainants Bill: Upon full debate and hearing what was alledged on either side, This Court doth think fit to suspend their Judgment (The Partys having remedy at Law in the Case) and Do direct the Complainant to apply to His Excellency The Governour as Ordinary of this Province, to Cite the Defendants before him in Council, to render an account of their Administration, according to a Bond by the Defendant Hanah Entered into in the Secretary’s Office, in order that the Partys may be brought to accommodate the matters in difference between them.
Intr.
Thos Lamboll Deputy Register